                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
                                LEXINGTON


CRIMINAL NO. 5:15-22

UNITED STATES OF AMERICA,                                                    PLAINTIFF


v.                             OPINION AND ORDER


AARON LEE RAGLIN,                                                         DEFENDANT

                                    ***********

       This matter is before the Court on defendant Aaron Lee Raglin’s motion (DE

256) filed pursuant to Federal Rule of Civil Procedure 59(e) for the Court to amend its

ruling that denied his motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 (DE 223).

       Raglin pleaded guilty to conspiring to distribute 500 grams or more of cocaine.

By judgment dated December 15, 2015, this Court sentenced him to a prison term of 120

months. (DE 148, Raglin Judgment.) Raglin’s § 2255 motion and his objections all

centered on his argument that the indictment in this case was faulty because it charged

him with conspiring to distribute five kilograms or more of cocaine but charged his three

co-defendants with conspiring to distribute only 500 grams or more. (DE 34,

Superseding Indictment, Count 1.)

       By an opinion dated February 11, 2019, the Court rejected that argument and

denied Raglin’s § 2255 motion. (DE 254, 255, Opinion and Judgment.) His motion to

reconsider does not appear to present any new arguments. Raglin continues to argue that
he should not have been charged with conspiring to distribute five kilograms or more of

cocaine. For all the reasons discussed by the Court in its prior opinion, Raglin’s

argument is without merit. Most importantly, Raglin ultimately pleaded guilty to

conspiring to distribute only 500 grams or more of cocaine. Thus, any argument that he

should not have been charged with conspiring to distribute five kilograms or more is

irrelevant.

        For all these reasons, Raglin’s motion to alter (DE 256) the Court’s opinion and

judgment denying his § 2255 motion is DENIED.

        Dated May 6, 2019.




                                           2
